PEARSON, Judge,
(dissenting).
I base my dissent upon my interpretation of the summary judgment rule. The defendant presented affidavits upon which the trial judge could have been and in all probability was convinced that there was no negligence. The plaintiff relied solely upon her deposition taken by the defendant. This deposition was inconclusive upon the issue of negligence, but taken in its best possible light, set forth facts from which negligence might reasonably be inferred. It is my view that in this situation the judge should not upon motion for summary judgment determine that negligence does not exist.